Citation Nr: 0209547	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  01-05 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) 
for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
December 1951.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  The appellant is the widow of the 
veteran.  


REMAND


In May 2002, after this claim was certified to the Board, the 
appellant requested a videoconference hearing before the 
Board at the RO.  Therefore, the appeal is remanded to the RO 
to afford due process.  38 C.F.R. § 20.704 (2001).

To ensure that VA has met its duty to afford due process, the 
case is REMANDED to the RO for the following development:


The RO should schedule the appellant for 
a videoconference hearing before the 
Board at the RO.  



The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until notified by the RO.  
The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
 
		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



